 

Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”), dated as of  August
1, 2006, is entered into by and among by and between Vistula Communications
Services, Inc., a Delaware corporation (the “Company”), and J. Keith Markley
(the “Employee”) and constitutes an amendment to that certain Employment
Agreement dated as of April 11, 2006 (the “Employment Agreement”).

WHEREAS, the Employee currently serves as Chief Executive Officer and as a
director of the Company;

 WHEREAS, the Company and the Employee have jointly determined that in the best
interests of the Company, the Employee should resign from his position as Chief
Executive Officer of the Company and become the President of Vistula USA, Inc,
the Company’s wholly owned Delaware subsidiary (the “Transition”), in order for
the Employee to focus on business development and related operational matters in
the United States for the Company and its subsidiaries (the “Vistula Group”);

WHEREAS, the Company and the Employee wish to amend the Employment Agreement to
reflect the change in the Employee’s role within the Vistula Group; and

WHEREAS, in addition, the Company and the Employee have agreed to certain
matters in connection with the change in role of the Employee as described
herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
and in accordance with Section 14(d) of the Employment Agreement, the parties
hereto agree as follows:

1.             Resignation.  The Employee hereby resigns as Chief Executive
Officer of the Company effective as of the date hereof.

2.             Amendment of Employment Agreement


       2.1           SECTION 3 OF THE EMPLOYMENT AGREEMENT IS HEREBY DELETED AND
REPLACED WITH THE FOLLOWING:


“3. POSITION AND DUTIES.  DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL SERVE
AS THE PRESIDENT OF VISTULA USA, INC., THE COMPANY’S WHOLLY OWNED SUBSIDIARY
(“VISTULA US”), RESPONSIBLE FOR LEADING BUSINESS DEVELOPMENT EFFORTS FOR THE
COMPANY AND ITS SUBSIDIARIES (COLLECTIVELY, THE “VISTULA GROUP”) IN THE UNITED
STATES AND MANAGING OPERATIONS OF THE BUSINESS OF THE VISTULA GROUP IN THE
UNITED STATES, AND SHALL FAITHFULLY PERFORM ALL DUTIES AND RESPONSIBILITIES
CONSISTENT WITH HIS POSITION AS PRESIDENT OF VISTULA US AND THE DUTIES AND
RESPONSIBILITIES RELATING TO THE BUSINESS OR OPERATIONS OF THE VISTULA GROUP IN
THE UNITED STATES CONSISTENT WITH HIS POSITION AS A SENIOR EXECUTIVE OFFICER OF
THE VISTULA GROUP AS THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD OF
DIRECTORS”), ANY

1


--------------------------------------------------------------------------------





COMMITTEE THEREOF, THE CHAIRMAN OF THE BOARD OF DIRECTORS OR THE BOARD OF
DIRECTORS OF VISTULA US MAY DIRECT FROM TIME TO TIME.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IT IS ANTICIPATED THAT THE EMPLOYEE’S PRIMARY
DUTIES AND RESPONSIBILITIES SHALL BE OVERSEEING AND DIRECTING THE OVERALL UNITED
STATES BUSINESS AND OPERATIONS OF THE VISTULA GROUP, INCLUDING ASSISTING WITH
GENERATING BUSINESS PLANS, ESTABLISHING CORPORATE STRATEGY IN THE UNITED STATES,
PURSUING AND REVIEWING MATERIAL COMMERCIAL VENTURES AND RELATIONSHIPS IN THE
UNITED STATES, STEERING THE COMPANY’S U.S. OPERATIONS TOWARD MANAGEMENT APPROVED
FORECASTS AND BUDGETS, AND ADVISING THE CHIEF EXECUTIVE OFFICER ON MATERIAL
BUSINESS MATTERS AFFECTING THE VISTULA GROUP IN THE UNITED STATES.  IN THE
PERFORMANCE OF THE EMPLOYEE’S DUTIES AND RESPONSIBILITIES HEREUNDER, THE
EMPLOYEE SHALL REGULARLY REPORT TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY. 
IN ADDITION, THE EMPLOYEE AGREES TO SERVE AS A DIRECTOR OF THE COMPANY, AND,
SUBJECT TO THE FIDUCIARY DUTIES OF ITS DIRECTORS, THE COMPANY AGREES TO USE ITS
BEST EFFORTS TO NOMINATE AND CAUSE THE EMPLOYEE TO BE ELECTED AS A DIRECTOR OF
THE COMPANY AS SOON AS REASONABLY POSSIBLE ON OR AFTER THE DATE HEREOF. THE
FOREGOING SENTENCE DOES NOT LIMIT IN ANY WAY THE ABILITY OF THE BOARD OF
DIRECTORS, THE COMPANY OR ANY OF ITS SHAREHOLDERS TO REMOVE AND/OR REPLACE THE
EMPLOYEE AS A DIRECTOR OF THE COMPANY IN ACCORDANCE WITH APPLICABLE LAW AND THE
BY-LAWS OF THE COMPANY.


THE EMPLOYEE WILL FULFILL HIS DUTIES AND RESPONSIBILITIES TO THE VISTULA GROUP
HEREUNDER FROM HIS RESIDENCE OFFICE CURRENTLY LOCATED IN CAMPTON, NEW HAMPSHIRE,
OR AT SUCH LOCATION IN THE NORTHEASTERN UNITED STATES AS HE REASONABLY
DETERMINES.  NOTWITHSTANDING THE FOREGOING, THE EMPLOYEE AGREES TO TRAVEL AS IS
OTHERWISE NECESSARY, IN THE REASONABLE DETERMINATION OF THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY, TO FULFILL HIS DUTIES AND RESPONSIBILITIES AS SET FORTH
IN THIS AGREEMENT.”

2.2           Section 6(d) of the Employment Agreement is hereby deleted and
replaced with the following:

“(d)         Indemnification.  The Employee, his heirs and his estate shall be
eligible for indemnification and advancement of expenses to the fullest extent
authorized under the Company’s and Vistula US’s by-laws and certificate of
incorporation and applicable law.  During such time as the Employee shall serve
as a officer or director of the Company or Vistula US, the Company shall
maintain a D&O insurance or similar policy in form and coverage reasonably
acceptable to the Board of Directors, and the Employee shall receive the same
benefits provided to any of the Company’s officers and directors under such
policy and any additional D&O insurance or similar policy, indemnification
agreement, Company policy or the certificate of incorporation or bylaws of the
Company or Vistula US.”

2.3           Section 7(a) of the Employment Agreement is hereby amended by
deleting clause (v) of the definition of “Cause” set forth therein and replacing
it with the following:

“(v) the Employee’s repeated or ongoing failure to comply with the reasonable
directions and instructions of the Company’s Chief Executive Officer or Board of
Directors in connection with the performance of the Employee’s duties and
responsibilities hereunder

2


--------------------------------------------------------------------------------




(provided, however, in no event shall the Company’s financial performance or
failure to achieve projections in the absence of any of the expressly stated
elements of “Cause” in this Section 7(a) be considered Cause hereunder);
provided, that if the Company elects to terminate the employment of the Employee
for “Cause” as defined in this clause (v) prior to the occurrence of a Change of
Control (as defined in Section 7(d)), the Employee may elect by written notice
to the Company to instead voluntarily terminate his employment with the Company
pursuant to Section 7(d) and such termination shall instead be treated as a
termination without Cause under Section 7(c) provided, however, that (A)
references in Section 7(c) to “eighteen (18) months” shall be read as “twelve
(12) months,” (B) such termination shall not be treated as a termination without
Cause for the purposes of Section 5(b) or for the purposes of the options
described in Section 5(b) and the terms of such options shall be deemed to be
amended to the extent necessary to reflect this intent, and (C) the Employee
shall only be required to provide seven (7) days prior written notice of such
voluntary cessation of employment to the Company;....”

2.4           Section 7(d) of the Employment Agreement is hereby deleted and
replaced with the following:

“(d)         Termination by the Employee.  The Employee’s employment with the
Company may be terminated by the Employee at any time with or without Good
Reason.  In the event of a termination of the Employee’s employment with the
Company by the Employee upon his voluntary termination or resignation (other
than a termination of employment with the Company by the Employee for “Good
Reason,” as defined below) prior to the occurrence of any Change of Control at
any time following the date of this Agreement, such termination shall be treated
as a termination without Cause under Section 7(c); provided however, that
references in Section 7(c) to “eighteen (18) months” shall be read as “twelve
(12) months” and provided, further, that such termination shall not be treated
as a termination without Cause for the purposes of Section 5(b). As used herein,
a “Change in Control” shall be deemed to have occurred if the Company (i) is
merged into or consolidated with another corporation, or is the subject of a
sale of stock by its stockholders, under circumstances in which the stockholders
of the Company immediately prior to such merger, consolidation or stock sale do
not own immediately after giving effect to such merger, consolidation or stock
sale shares of capital stock representing at least fifty percent (50%) of the
voting power of the Company or the surviving or resulting corporation, as the
case may be, or (ii) sells or otherwise disposes of all or substantially all of
its assets; provided, however, that no such merger, consolidation, stock sale or
disposition of assets shall constitute a Change of Control if such transactions
take place between or among (x) two or more subsidiaries of the Company only, or
(y) the Company and one or more of its subsidiaries only. The Employee agrees to
provide the Board of Directors with at least thirty (30) days’ prior written
notice of his voluntary cessation of employment hereunder, subject to the Board
of Directors’ right to waive, upon notice to the Employee, such requirement and
accelerate the effectiveness of the Employee’s voluntary cessation of employment
to an earlier time and date (but not earlier than the date of the Employee’s
giving of notice of his voluntary cessation of employment to the Board of
Directors), it being mutually understood and agreed that the Company shall to
continue to pay or furnish to the

3


--------------------------------------------------------------------------------




Employee his Base Compensation and benefits during the time of continued
employment, if any, following the Employee’s notice of his voluntary cessation
of employment up through the effective date of termination.  A termination of
the Employee’s employment with the Company by the Employee for Good Reason shall
be treated as a termination without Cause under Section 7(c).  For purposes
hereof, the term “Good Reason” shall mean that (i) the Employee’s primary place
of employment is moved by the Board of Directors (not at the request of the
Employee) to a location greater than 50 miles from his current location (without
a corresponding permission from the Board of Directors allowing the Employee to
telecommute), provided, the Employee has delivered written notice of termination
in respect of this clause (i) within thirty (30) days following the execution
and delivery by the Company at the Board of Directors’ direction of a lease or
other binding agreement committing the Company to such relocation, the terms of
which were authorized and approved by the Board of Directors (provided, if the
Board of Directors notifies the Employee of the Board of Directors’ decision to
cancel its planned relocation, the Board of Directors shall be deemed to have
cured the event of “Good Reason” and the Employee’s notice of resignation shall
be deemed revoked, and the status quo shall be maintained, unless the Employee
has already accepted employment with another employer); (ii) the Company has
breached any material term of this Agreement; (iii) a material reduction in the
Employee’s duties and responsibilities hereunder, (iv) a material demotion in
the Employee’s position at the Company, or (v) the Company has reduced the
Employee’s Base Compensation due hereunder; provided, however, that with respect
to each of the conditions described above in items (i), (ii), (iii), (iv) and
(v), the Employee may not establish “Good Reason” unless he has provided written
notice to the Board of Directors of the existence of such condition and the
Company fails to cure such condition within the 30-day period following receipt
of such notice.”

2.5           Section 7 of the Agreement is hereby amended to add the following
additional subsections:

“(g)         Nonqualified Deferred Compensation.  Notwithstanding any other
provision in this Agreement to the contrary, the Company shall not distribute
and/or pay to the Employee and the Employee shall not receive and/or take
distribution from the Company for a period of six months and one day following
the date of the Employee’s termination of employment with the Company (the
“First Distribution Date”) any amounts that constitute “nonqualified deferred
compensation,” within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations promulgated thereunder and/or pursuant
thereto, to which the Employee is otherwise entitled under the Agreement;
provided, however, that on the Company’s first regular payroll payment date
following the First Distribution Date, the Company shall distribute and deliver
to the Employee all nonqualified deferred compensation to which the Employee
shall have been otherwise entitled pursuant to the terms of this Agreement for
all periods from the date of termination of the Employee’s employment with the
Company through and including the First Distribution Date, and, thereafter, the
Company shall distribute and deliver to the Employee any additional nonqualified
deferred

4


--------------------------------------------------------------------------------




compensation to which the Employee is entitled under this Agreement in
accordance with the schedule and terms set forth in this Agreement.

(h)           COBRA. The parties hereto acknowledge and agree that the Company
shall meet its obligations under this Agreement with respect to COBRA by
reimbursing the Employee pursuant to the agreement to the extent the Employee
elects to establish COBRA coverage, within 30 days following receipt by the
Company of substantiating proof of the Employee’s payment of the applicable
monthly COBRA premium.”


3.             OPTION WAIVER.  THE EMPLOYEE AGREES TO WAIVE HIS RIGHTS TO
EXERCISE THAT PORTION OF THE EMPLOYEE’S OPTION TO PURCHASE 948,000 SHARES OF
COMMON STOCK OF THE COMPANY (THE “OPTION”) WHICH ENTITLES THE EMPLOYEE TO
PURCHASE 500,000 SHARES OF COMMON STOCK OF THE COMPANY.  THIS PORTION OF SUCH
OPTION WILL BE CANCELLED BY THE COMPANY. THE EMPLOYEE WILL RETAIN THE RIGHT TO
PURCHASE UP TO 448,000 SHARES OF COMMON STOCK OF THE COMPANY (THE “REMAINING
PORTION”) UNDER THIS OPTION. THE REMAINING PORTION SHALL VEST IN ACCORDANCE WITH
THE VESTING TERMS DESCRIBED IN THE EXISTING OPTION AGREEMENT WITH RESPECT TO THE
OPTION.  IN ORDER TO FORMALLY EFFECT THE WAIVER AND CANCELLATION DESCRIBED
ABOVE, THE EMPLOYEE AGREES TO PROMPTLY RETURN HIS COPY OF ALL OF HIS EXECUTED
OPTION AGREEMENT WITH RESPECT TO THE OPTION TO THE COMPANY.  FOLLOWING SURRENDER
OF SUCH OPTION AGREEMENTS, THE COMPANY WILL PROMPTLY ISSUE TO THE EMPLOYEE A NEW
OPTION AGREEMENT RELATING TO THE REMAINING PORTION.


4.             WAIVER AND RELEASE.  THE EMPLOYEE HEREBY WAIVES HIS RIGHT TO
ASSERT ANY LEGAL CLAIMS AGAINST THE COMPANY, ANY SUBSIDIARY OF THE COMPANY OR
OTHER AFFILIATED COMPANY OF THE COMPANY, AND ANY OF THEIR STOCKHOLDERS,
DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, AGENTS AND REPRESENTATIVES WITH
RESPECT TO THE TRANSITION ARISING UNDER THE EMPLOYMENT AGREEMENT OR OTHERWISE. 
ACCORDINGLY, THE EMPLOYEE HEREBY RELEASES AND FOREVER DISCHARGES THE COMPANY AND
ANY OF ITS PARENTS, SUBSIDIARIES AND AFFILIATES, AND ANY OF THEIR STOCKHOLDERS,
DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, AGENTS AND REPRESENTATIVES, AND ANY OF
THEIR SUCCESSORS OR ASSIGNS, FROM ANY AND ALL CLAIMS, CHARGES, COMPLAINTS,
LAWSUITS, DAMAGES, CONTRACTS AND CAUSES OF ACTION IN LAW OR EQUITY, OF ANY
NATURE WHATSOEVER, OR ANY OTHER ACTIONS IN ANY COURT, ADMINISTRATIVE AGENCY,
ARBITRATION FORUM, OR OTHER LEGAL TRIBUNAL OR AUTHORITY, BY REASON OF ANY MATTER
OR THING RELATING TO, ARISING OUT OF OR CONNECTED WITH THE TRANSITION ARISING
FROM THE BEGINNING OF TIME THROUGH THE DATE OF THIS AGREEMENT. NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN THE EMPLOYMENT AGREEMENT, THE TRANSITION
SHALL NOT CONSTITUTE “GOOD REASON” AS DEFINED IN SECTION 7(D) OF THE EMPLOYMENT
AGREEMENT.


5.             EMPLOYMENT AGREEMENT IN FULL FORCE AND EFFECT. THE EMPLOYMENT
AGREEMENT, AS AMENDED HEREIN, IS HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS.
EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS AMENDMENT SHALL NOT BE DEEMED TO BE A
WAIVER, AMENDMENT OR MODIFICATION OF ANY PROVISIONS OF THE EMPLOYMENT AGREEMENT
OR OF ANY RIGHT, POWER OR REMEDY OF THE COMPANY OR THE EMPLOYEE THEREUNDER. 
EXCEPT AS SET FORTH HEREIN, THE COMPANY AND THE EMPLOYEE RESERVE ALL RIGHTS,
REMEDIES, POWERS, OR PRIVILEGES AVAILABLE UNDER THE EMPLOYMENT AGREEMENT, AT LAW
OR OTHERWISE.

5


--------------------------------------------------------------------------------





 

6.             Miscellaneous.


6.1           THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
(INCLUDING BY FACSIMILE), AND BY THE DIFFERENT PARTIES HERETO ON THE SAME OR
SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL
INSTRUMENT BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  EACH PARTY AGREES THAT IT WILL BE BOUND BY ITS OWN FACSIMILE
SIGNATURE AND THAT IT ACCEPTS THE FACSIMILE SIGNATURE OF EACH OTHER PARTY.  THE
DESCRIPTIVE HEADINGS OF THE VARIOUS SECTIONS OF THIS AMENDMENT ARE INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED TO AFFECT THE MEANING OR
CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF OR THEREOF.


6.2           THIS AMENDMENT AND THE EMPLOYMENT AGREEMENT (AS HEREBY AMENDED)
CONSTITUTE THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES, AND
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF
THE PARTIES HERETO AND THERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


6.3           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE EMPLOYMENT AGREEMENT.

[Remainder of page intentionally left blank]

6


--------------------------------------------------------------------------------




 


IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED THIS AMENDMENT AS AN
INSTRUMENT UNDER SEAL AS OF THE DATE FIRST WRITTEN ABOVE.  

Vistula Communications Services, Inc.

 

 

 

 

 

/s/ Rupert Galliers-Pratt

 

 

By: Rupert Galliers-Pratt

 

 

Title: Chairman, and Chief Executive Officer

 

 

 

 

 

/s/ J. Keith Markley

 

 

J. Keith Markley

 

 

7


--------------------------------------------------------------------------------